Lahtinen, J.
(concurring).
Recognizing the important reasons underlying the broad deference accorded a jury’s verdict (see Whitmore v Rowe, 245 AD2d 669 [1997]), I concur with the majority’s conclusion that Supreme Court erred in setting aside the verdict.
Prefatorily, I find little relevance in whether John Humphrey’s Alford plea was properly admitted into evidence when analyzing the issue regarding the weight of the evidence. It is the evidence that was actually before the jury — whether or not properly admitted — that delineates the factual field to be considered on a weight of the evidence challenge to a verdict. If evidentiary errors were made at trial, those errors present issues for review separate from the issue of whether the jury acted properly based upon the evidence that was before it.
Review of this record reflects that one of the defenses asserted by defendant was that the incident never occurred as described by plaintiff. Defendant produced proof at trial in support of this defense and counsel argued the defense as part of his summation. With regard to Humphrey’s plea in the criminal case, Supreme Court charged the jury, without objection, that the plea “may be considered as some evidence that the act charged was committed.” It is reasonable to conclude that the jury did exactly as instructed and gave the plea some weight in its analysis. However, there was also evidence supporting the position urged by defendant and, in light of such evidence and the instructions given the jury by. the trial court, I cannot fairly conclude that the verdict was not supported by “ ‘ “any fair interpretation of the evidence” ’ ” (Lolik v Big V Supermarkets, 86 NY2d 744, 746 [1995], quoting Moffatt v Moffatt, 86 AD2d 864, 864 [1982], affd 62 NY2d 875 [1984]).